Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melanie Rauch on July 21, 2021.
The application has been amended as follows: 
Please insert a “.” at the end of claim 8.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a target assembly for PVD processes comprising a target for operation in an arc or sputtering plasma and a target holding device including the claimed structure of the target including the claimed bayonet locks and diameters and the target holding device comprising a claimed counterbody where the target holding device further comprises at least two sets of outer and inner protrusions, wherein the inner protrusions form the counterbody for the first bayonet lock of the target protrusions and the outer protrusions form the second bayonet lock for locking the target in the deposition chamber; and wherein the target holding device has a height that enables the target backside to be even with a backside of the target holding device after assembly with the target.
The closest prior art of record to Weissflog (DE 4223091 Cl) and Stucki et al. (U.S. Pat. 6,358,382) fail to teach the claimed subject matter. Combination of the references results in hindsight reconstruction as noted by Applicant in their response of May 3, 2021 as well as lacking motivation for combination. Furthermore, the references also do not suggest the target holding device has a height that enables the target backside to be even with a backside of the target holding device after assembly with the target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 22, 2021